Exhibit 10.1

APPENDIX A

AMENDED AND RESTATED

FREESCALE SEMICONDUCTOR, INC.

2011 INCENTIVE PLAN

 

1) Purposes of the Plan. This Amended and Restated Freescale Semiconductor, Inc.
2011 Incentive Plan sets forth the plan for payment of cash bonuses to employees
of the Company designated for participation and is intended to increase
shareholder value and the success of the Company by motivating employees to
perform to the best of their abilities and to achieve the Company’s objectives.
The Plan’s goals are to be achieved by providing such employees with incentive
awards based on the achievement of goals relating to the performance of the
Company or one of its Affiliates or business units or upon the achievement of
objectively determinable performance goals. The Plan is intended to permit the
payment of bonuses that may qualify as Performance-Based Compensation as well as
bonuses that are not intended to qualify as Performance-Based Compensation.

The Plan is hereby amended and restated, effective as of the date of approval by
the shareholders of the Company at the annual general meeting held in 2015 (the
“Restatement Effective Date”).

 

2) Definitions.

 

  (a) “Affiliate” means a Person that directly, or indirectly through one or
more intermediaries, controls, or is controlled by, or is under common control
with, the Person specified. An entity shall be deemed an Affiliate of the
Company for purposes of this definition only for such periods as the requisite
ownership or control relationship is maintained.

 

  (b) “Award” means, with respect to each Participant, the award determined
pursuant to Section 5 or Section 6 below for a Performance Period.

 

  (c) “Board” means the Board of Directors of Freescale Semiconductor, Inc.

 

  (d) “Business Performance Factor” means that factor, attributable to the
Company’s achievement of one or more Performance Goals, which may be used to
calculate a Participant’s Award.

 

  (e) “Code” means the Internal Revenue Code of 1986, as amended.

 

  (f) “Committee” means the Compensation and Leadership Committee of the Board,
or a sub-committee of the Compensation and Leadership Committee, which shall,
with respect to payments hereunder intended to qualify as Performance-Based
Compensation, consist solely of two or more members of the Board who are not
employees of the Company and who otherwise qualify as “outside directors” within
the meaning of Section 162(m).

 

  (g) “Company” means Freescale Semiconductor, Inc. and any of its Subsidiaries.

 

  (h) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time.

 

  (i) “Fiscal Year” means a fiscal year of the Company.

 

  (j) “Individual Performance Factor” means that factor, attributable to a
Participant’s individual achievement of one or more Performance Goals, which may
be used to calculate a Participant’s Award.

 

  (k) “Maximum Award” means as to Performance-Based Compensation to any
Participant for any Fiscal Year, $5 million.

 

  (l) “Participant” means an eligible employee of the Company selected by the
Committee, in its sole discretion, to participate in the Plan for a Performance
Period.

 

  (m) “Payout Determination Date” means the date upon which the Committee
determines the amounts of Awards payable pursuant to the Target Award and Payout
Formula with respect to any previously completed Performance Period, in
accordance with Section 5(d).



--------------------------------------------------------------------------------

  (n) “Payout Formula” means, as to any Performance Period, the formula or
payout matrix established by the Committee pursuant to Section 5(c) in order to
determine the Awards (if any) to be paid to Participants, which is generally
expressed as a percentage (which may be more than 100%) of the Target Award. The
formula or matrix may differ from Participant to Participant, and may include an
Individual Performance Factor and a Business Performance Factor.

 

  (o) “Performance-Based Compensation” means compensation that is intended to
qualify as “performance-based compensation” within the meaning of
Section 162(m).

 

  (p) “Performance Goals” means performance goals based on one or more of the
following criteria: (i) earnings, including one or more of operating income,
earnings before or after taxes, earnings before or after interest, depreciation,
amortization, adjusted EBITDA, economic earnings, or extraordinary or special
items or book value per share (which may exclude nonrecurring items);
(ii) pre-tax income or after-tax income; (iii) earnings per share (basic or
diluted); (iv) operating profit; (v) revenue, revenue growth or rate of revenue
growth; (vi) return on assets (gross or net), return on investment, return on
capital, or return on equity; (vii) returns on sales or revenues;
(viii) operating expenses; (ix) share price or total shareholder return;
(x) cash flow, free cash flow, cash flow return on investment (discounted or
otherwise), net cash provided by operations, or cash flow in excess of cost of
capital; (xi) implementation or completion of critical projects or processes;
(xii) cumulative earnings per share growth; (xiii) gross margin, operating
margin or profit margin; (xiv) cost targets, reductions and savings,
productivity and efficiencies; (xv) strategic business criteria, consisting of
one or more objectives based on meeting specified market penetration, product
quality measures, geographic business expansion, customer satisfaction, employee
satisfaction, human resources management, supervision of litigation, information
technology, and goals relating to acquisitions, divestitures, joint ventures and
similar transactions, and budget comparisons; (xvi) personal professional
objectives, including any of the foregoing performance goals, the implementation
of policies and plans, the negotiation of transactions, the development of long
term business goals, formation of joint ventures, research or development
collaborations, and the completion of other corporate transactions; (xvii) other
measurable business drivers; and (xviii) any combination of, or a specified
increase in, any of the foregoing. Performance Goals not specified herein may be
used to the extent that an Award is not intended to comply with Section 162(m).
Where applicable, the Performance Goals may be expressed in terms of attaining a
specified level of the particular criteria or the attainment of a percentage
increase or decrease in the particular criteria, and may be applied to one or
more of the Company or Affiliate thereof, or a division or strategic business
unit of the Company, or may be applied to the performance of the Company
relative to a market index, a group of other companies or a combination thereof,
all as determined by the Committee. The Performance Goals shall be determined in
accordance with generally accepted accounting principles (to the extent
applicable) and shall be subject to certification by the Committee; provided,
that, to the extent permitted by Section 162(m), the Committee shall have the
authority to make equitable adjustments to the Performance Goals in recognition
of unusual or non-recurring events affecting the Company or any Affiliate
thereof or the financial statements of the Company or any Affiliate thereof, in
response to changes in applicable laws or regulations, or to account for items
of gain, loss or expense determined to be extraordinary or unusual in nature or
infrequent in occurrence or related to the disposal of a portion of our
operations or related to a change in accounting principles.

 

  (q) “Performance Period” means any Fiscal Year or such other period as
determined by the Committee in its sole discretion.

 

  (r) “Person” shall have the meaning given in Section 3(a)(9) of the Exchange
Act and used in Sections 13(d) and 14(d) thereof, except that such term shall
not include (i) the Company, (ii) a trustee or other fiduciary holding
securities under an employee benefit plan of the Company, (iii) an underwriter
temporarily holding securities pursuant to an offering of such securities, or
(iv) a corporation owned, directly or indirectly, by the shareholders of the
Company in substantially the same proportions as their ownership of shares of
the Company.

 

  (s) “Plan” means this Freescale Semiconductor, Inc. Amended and Restated 2011
Incentive Plan, as amended.

 

  (t) “Section 162(m)” means Section 162(m) of the Code, or any successor to
Section 162(m), as that Section may be interpreted from time to time by the
Internal Revenue Service, whether by regulation, notice or otherwise.

 

  (u) “Subsidiary” means, with respect to any Person, as of any date of
determination, any other Person as to which such first Person owns or otherwise
controls, directly or indirectly, more than 50% of the voting shares or other
similar interests or a sole general partner interest or managing member or
similar interest of such other Person. An entity shall be deemed a Subsidiary of
the Company for purposes of this definition only for such periods as the
requisite ownership or control relationship is maintained.



--------------------------------------------------------------------------------

  (v) “Target Award” means the target award payable under the Plan to a
Participant for the Performance Period, expressed as a percentage of his or her
eligible earnings or a specific dollar amount, or as determined by the Committee
in accordance with Section 5(b).

 

  (w) “Target Determination Cutoff Date” means the latest possible date that
will not jeopardize a Target Award’s qualification as Performance-Based
Compensation.

 

  (x) “Target Determination Date” means the date upon which the Committee sets
the Target Award and Payout Formula with respect to any Performance Period, in
accordance with Section 5.

 

3) Plan Administration.

 

  (a) The Committee shall be responsible for the general administration and
interpretation of the Plan and for carrying out its provisions. Subject to the
requirements for qualifying compensation as Performance-Based Compensation, the
Committee may delegate specific administrative tasks to Company employees or
others as appropriate for proper administration of the Plan. Subject to the
limitations on Committee discretion imposed under Section 162(m) to the extent
the Committee intends that certain bonuses payable hereunder constitute
Performance-Based Compensation, the Committee shall have such powers as may be
necessary to discharge its duties hereunder, including, but not by way of
limitation, the following powers and duties, but subject to the terms of the
Plan:

i) discretionary authority to adopt Target Awards and Payout Formulae under this
Plan for a given Performance Period on or prior to the Target Determination
Cutoff Date;

ii) discretionary authority to construe and interpret the terms of the Plan, and
to determine eligibility, Awards and the amount, manner and time of payment of
any Awards hereunder;

iii) to prescribe forms and procedures for purposes of Plan participation and
distribution of Awards; and

iv) to adopt rules, regulations and bylaws and to take such actions as it deems
necessary or desirable for the proper administration of the Plan.

 

  (b) An Award shall be subject to the terms, conditions, restrictions and
limitations determined by the Committee, in its sole discretion, from time to
time.

 

  (c) Any rule or decision by the Committee that is not inconsistent with the
provisions of the Plan shall be conclusive and binding on all persons, and shall
be given the maximum deference permitted by law.

 

4) Eligibility. The employees eligible to participate in the Plan for a given
Performance Period shall be determined by the Committee, and are generally
expected to include any person who is employed by the Company. Unless
specifically excepted, a Participant must be actively employed on the date of
payment to be eligible to receive a payment hereunder. No person shall be
automatically entitled to participate in the Plan.

 

5) Performance-Based Compensation Bonuses. To the extent an Award is intended to
constitute Performance-Based Compensation, the following rules shall apply:

 

  (a) Performance Goal Determination. On the Target Determination Date, the
Committee, in its sole discretion, shall establish the Performance Goals for
each Participant for the Performance Period. Such Performance Goals shall be set
forth in writing on or prior to the Target Determination Cutoff Date.

 

  (b) Target Award Determination. On the Target Determination Date, the
Committee, in its sole discretion, shall establish a Target Award for each
Participant. Each Participant’s Target Award shall be determined by the
Committee in its sole discretion, and each Target Award shall be set forth in
writing on or prior to the Target Determination Cutoff Date.

 

  (c) Determination of Payout Formula. On the Target Determination Date, the
Committee, in its sole discretion, shall establish a Payout Formula for the
purpose of determining the Award (if any) payable to each Participant. Each
Payout Formula (a) shall be set forth in writing on or prior to the Target
Determination Cutoff Date, (b) provide for the payment of a Participant’s Award
if the Performance Goals for the Performance Period are achieved, and (c)
subject to the limitations on Committee discretion imposed under 162(m), may
provide for an Award payment greater than or less than the Participant’s Target
Award, depending upon the extent to which the Performance Goals are achieved.
Notwithstanding the preceding, in no event shall a Participant’s Award for any
Performance Period exceed the Maximum Award.



--------------------------------------------------------------------------------

  (d) Payout Determination and Certification. On the Payout Determination Date,
the Committee shall certify in writing (in accordance with
Section 1.162-27(e)(5) of the regulations promulgated under Section 162(m)) the
extent to which the Performance Goals applicable to each Participant for the
Performance Period were achieved or exceeded. The Award for each Participant
shall be determined by applying the Payout Formula to the level of actual
performance that has been certified by the Committee. Notwithstanding any
contrary provision of the Plan, the Committee, in its sole discretion, may
eliminate or reduce the Award payable to any Participant below that which
otherwise would be payable under the Payout Formula. In no event shall the
Committee exercise discretion to increase the amount of compensation payable
that would otherwise be due upon attainment of the Performance Goals.

 

6) Non-Performance-Based Compensation Bonuses. Notwithstanding and without
regard to any other provision in this Plan, the Committee may determine to pay
cash bonuses hereunder that are not intended to constitute Performance-Based
Compensation and which shall be payable pursuant to such terms and conditions as
the Committee may determine in its sole discretion. In accordance with
Section 1.162-27(e)(2)(v) of the regulations promulgated under Section 162(m),
the Committee shall not grant an Award to a Participant pursuant to this
Section 6 if payment of such Award depends on non-payment of an Award granted
pursuant to Section 5 due to failure to achieve Performance Goals in connection
with the Participant’s Award of Performance-Based Compensation.

 

7) Right to Receive Payment. Each Award under the Plan shall be paid solely from
the general assets of the Company. Nothing in this Plan shall be construed to
create a trust or to establish or evidence any Participant’s claim of any right
to payment of an Award other than as an unsecured general creditor with respect
to any payment to which he or she may be entitled.

 

8) Form of Distributions. The Company shall distribute Awards to the Participant
in cash or in share-based awards under the Company’s 2011 Omnibus Incentive Plan
or its successor.

 

9) Timing of Distributions. Subject to Section 10 below, the Company shall
distribute amounts payable to Participants as soon as is practicable following
the determination and written certification of the Award for a Performance
Period, but in no event later than 2 1⁄2 months after the end of the applicable
calendar year in which the Performance Period ends.

 

10) Deferral. The Committee may defer payment of Awards, or any portion thereof,
to Participants as the Committee, in its discretion, determines to be necessary
or desirable to preserve the deductibility of such amounts under Section 162(m).
In addition, the Committee, in its sole discretion, may permit a Participant to
defer receipt of the payment that would otherwise be delivered to a Participant
under the Plan. Any such deferral elections shall be subject to such rules and
procedures as shall be determined by the Committee in its sole discretion;
provided, however, that any such deferral elections shall be made in accordance
with the requirements of Section 409A of the Code.

 

11) Section 409A. The Plan is intended to comply with or be exempt from
Section 409A of the Code, and shall be administered, construed and interpreted
in accordance with such intent. Any payments described in the Plan that are due
within the “short-term deferral period” as defined in Section 409A of the Code
shall not be treated as deferred compensation unless applicable law requires
otherwise. Notwithstanding anything to the contrary in the Plan, to the extent
required in order to avoid accelerated taxation and/or tax penalties under
Section 409A of the Code, amounts that would otherwise be payable and benefits
that would otherwise be provided during the six (6) month period immediately
following the Participant’s termination of employment shall instead be paid on
the first business day after the date that is six (6) months following the
Participant’s separation from service (or upon the Participant’s death, if
earlier). In addition, for purposes of the Plan, each amount to be paid or
benefit to be provided to the Participant pursuant to the Plan, which
constitutes deferred compensation subject to Section 409A of the Code, shall be
construed as a separate identified payment for purposes of Section 409A of the
Code. The Company makes no representation that any or all of the payments
described in this Plan will be exempt from or comply with Section 409A of the
Code and makes no undertaking to preclude Section 409A of the Code from applying
to any such payment. The Participant shall be solely responsible for the payment
of any taxes and penalties incurred under Section 409A.

 

12) Term of Plan. The Plan is effective as of the Restatement Effective Date,
and shall continue until terminated under Section 13 of the Plan.

 

13)

Amendment and Termination of the Plan. The Committee may amend, modify, suspend
or terminate the Plan, in whole or in part, at any time, including adopting
amendments deemed necessary or desirable to correct any defect or to supply
omitted data or to reconcile any inconsistency in the Plan or in any Award
granted hereunder; provided, however, that no amendment, alteration, suspension
or discontinuation shall be made which would (i) impair any payments to
Participants made prior to such amendment, modification, suspension or
termination, unless the Committee has made a determination that such amendment
or modification is in the best interests of all persons to whom Awards have
theretofore been granted; provided further, however, that in no event may such
an amendment or modification result in an increase in the amount of



--------------------------------------------------------------------------------

  compensation payable pursuant to such Award or (ii) cause compensation that
is, or may become, payable hereunder to fail to qualify as Performance-Based
Compensation. Only to the extent necessary or advisable under applicable law,
Plan amendments shall be subject to shareholder approval. At no time before the
actual distribution of funds to Participants under the Plan shall any
Participant accrue any vested interest or right whatsoever under the Plan except
as otherwise stated in this Plan.

 

14) Withholding. Distributions pursuant to this Plan shall be subject to all
applicable federal and state tax and withholding requirements.

 

15) At-Will Employment. No statement in this Plan should be construed to grant
any employee an employment contract of fixed duration or any other contractual
rights, nor should this Plan be interpreted as creating an implied or an
expressed contract of employment or any other contractual rights between the
Company and its employees. The employment relationship between the Company and
its employees is terminable at-will. This means that an employee of the Company
may terminate the employment relationship at any time and for any reason or no
reason.

 

16) Successors. All obligations of the Company under the Plan, with respect to
awards granted hereunder, shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business or assets of the Company.

 

17) Indemnification. Each person who is or shall have been a member of the
Committee, or of the Board, shall be indemnified and held harmless by the
Company against and from (a) any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by him or her in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action taken or
failure to act under the Plan or any award, and (b) from any and all amounts
paid by him or her in settlement thereof, with the Company’s approval, or paid
by him or her in satisfaction of any judgment in any such claim, action, suit,
or proceeding against him or her, provided he or she shall give the Company an
opportunity, at its own expense, to handle and defend the same before he or she
undertakes to handle and defend it on his or her own behalf. The foregoing right
of indemnification shall not be exclusive of any other rights of indemnification
to which such persons may be entitled under the Company’s Amended and Restated
Certificate of Incorporation or Amended and Restated By-laws, by contract, as a
matter of law, or otherwise, or under any power that the Company may have to
indemnify them or hold them harmless.

 

18) Nonassignment. The rights of a Participant under this Plan shall not be
assignable or transferable by the Participant except by will or the laws of
intestacy.

 

19) Awards are Subject to Company’s Clawback Policy. All Awards granted under
the Plan will be subject to deduction, forfeiture, recoupment or similar
requirement in accordance with any clawback or similar policy that may be
implemented by the Company from time to time, including such policies that may
be implemented after the date an Award is granted, pursuant to the listing
standards of any national securities exchange or association on which the
Company’s securities are listed or as is otherwise required by the Dodd-Frank
Wall Street Reform and Consumer Protection Act or other applicable law, or other
agreement or arrangement with a Participant.

 

20) Governing Law. The Plan shall be governed by the laws of the State of
Delaware.